[Cite as Haynes v. Haynes, 2021-Ohio-4507.]


                                      COURT OF APPEALS
                                    LICKING COUNTY, OHIO
                                  FIFTH APPELLATE DISTRICT


 MICHELLE HAYNES                              JUDGES:
                                              Hon. Craig R. Baldwin, P.J.
        Plaintiff-Appellee                    Hon. William B. Hoffman, J.
                                              Hon. Patricia A. Delaney, J.
 -vs-
                                              Case No. 2021 CA 00036
 RICHARD HAYNES

         Defendant-Appellant                  OPINION




 CHARACTER OF PROCEEDINGS:                    Appeal from the Licking County Court of
                                              Common Pleas, Case No. 2015 CV
                                              00729


 JUDGMENT:                                    Affirmed in part; Reversed in part; and
                                              Remanded

 DATE OF JUDGMENT ENTRY:                      December 20, 2021


 APPEARANCES:


 For Plaintiff-Appellee                       For Defendant-Appellant

 KRISTIN F. ROSAN                             RICHARD R. HAYNES
 TAYLOR P. WATERS                             352 National Road
 MADISON AND ROSAN, LLP                       Hebron, Ohio 43025
 39 East Whittier Street
 Columbus, Ohio 43206
Hoffman, J.
          {¶1}     Defendant-appellant Richard Haynes appeals the April 22, 2021 Judgment

Entry entered by the Licking County Court of Common Pleas, which ordered him to pay

attorney fees to plaintiff-appellee Michelle Haynes.1

                                          STATEMENT OF THE CASE2

          {¶2}     On August 27, 2015, Appellee filed a Complaint for Partition of Real Estate,

naming her brothers, Appellant and James Haynes (“Haynes”) as defendants. The

parties were tenants-in-common of property located at 13638 National Road, Thornsville,

Ohio, each owning an undivided one-third interest in fee simple in the property.

          {¶3}     On February 29, 2016, Appellee filed a motion for summary judgment.

Appellant and Haynes filed an objection on March 16, 2016. Appellee filed a reply in

support of her motion on March 28, 2016. Via Memorandum of Decision filed April 4,

2016, the trial court granted Appellee’s motion for summary judgment and ordered

counsel for Appellee to submit a judgment entry. On June 9, 2016, the trial court issued

a judgment entry ordering partition. Appellant filed a Notice of Appeal from the June 9,

2016 judgment entry. Upon Appellant’s motion, the trial court stayed the judgment

pending the Appeal.

          {¶4}     The Commissioner filed a Report on July 20, 2016, valuing the property at

$115,000.00. On September 28, 2016, Appellee filed a motion requesting the trial court

adopt the Commissioner’s Report and issue an Order of Sale. Via Judgment Entry filed

November 2, 2016, the trial court adopted the Commissioner’s Report and issued an

Order of Sale in Partition. This Court dismissed Appellant’s Appeal of the June 9, 2016


1   Appellee has not filed a brief in this matter.
2   A statement of the facts underlying this case is not necessary for our resolution of this Appeal.
Judgment Entry for lack of a final, appealable order. Haynes v. Haynes, 5th Dist. Licking

No. 16-CA-49, 2017-Ohio-49.

       {¶5}     On April 3, 2018, Appellee filed a motion for costs and expenses pursuant

to R.C. 5307.25. The trial court conducted a hearing on the motion on April 26, 2018.

Via Judgment Entry filed April 30, 2018, the trial court ordered costs and expenses in the

amount of $4,548.25, and attorney fees in the amount of $8,912.28, be assessed from

the sale proceeds of the property.

       {¶6}     The trial court confirmed the sale of the property and ordered distribution of

the proceeds via Judgment Entry filed October 16, 2019. On October 30, 2019, Appellant

filed a motion for a temporary stay of the judgment entry confirming the sale, a motion for

a court hearing “to review evidence that the private auction sale of the property . . . was

conducted illegally,” and a Civ. R. 60(B) motion for relief from judgment. Appellee filed a

motion to strike Appellant’s motion for temporary stay and a memorandum contra

Appellant’s Civ. R. 60(B) motion. The trial court conducted a hearing on Appellant’s Civ.

R. 60(B) motion on December 2, 2019. Via Judgment Entry filed December 19, 2019, the

trial court denied Appellant’s motion for relief from judgment.

       {¶7}     On January 23, 2020, Appellee filed a motion seeking costs and expenses

which she incurred subsequent to the trial court’s April 30, 2018 Judgment Entry, ordering

costs and expenses as well as attorney fees be assessed from the sales proceeds of the

property.     Appellant filed a motion to quash on February 6, 2020.          The trial court

conducted a hearing on both motions on February 24, 2020. Upon conclusion of the

hearing, the trial court took the matter under advisement. Via Judgment Entry filed April
22, 2021, the trial court ordered costs and expenses in the amount of $5,578.55, be

divided equally between the three co-tenants, Appellee, Appellant, and Haynes.

       {¶8}   It is from this judgment entry Appellant appeals, raising the following

assignments of error:



              I. THE COURT OF COMMON PLEAS LACKED AUTHORITY TO

       MAKE AN AWARD OF ATTORNEY FEES UNDER R.C. 5307.25 FOR

       SERVICES RENDERED BY APPELLEE’S COUNSEL IN OPPOSING

       ADVERSARIAL PROCEEDINGS AFTER ENTRY OF THE FINAL ORDER

       CONFIRMING THE SALE OF THE REAL ESTATE. (R. 76)

              II. THE COURT OF COMMON PLEAS ABUSED ITS DISCRETION

       WHEN IT AWARDED THE ENTIRE AMOUNT OF ATTORNEY FEES

       REQUESTED BY APPELLEE WITHOUT REQUIRING EVIDENCE OF THE

       ACTUAL SERVICES PERFORMED BY APPELLEE’S COUNSEL IN

       OPPOSING APPELLANT’S POST-CONFIRMATION MOTIONS AND THE

       NECESSITY AND REASONABLE VALUE OF THOSE SERVICES. (R. 76).



                                              I

       {¶9}   In his first assignment of error, Appellant contends the trial court lacked

authority to award attorney fees under R.C. 5307.25 as the fees were incurred for services

rendered after the trial court issued the final order of confirmation.

       {¶10} R.C. 5307.25 provides as follows:
              Having regard to the interest of the parties, the benefit each may

       derive from a partition, and according to equity, the court of common pleas

       shall tax the costs and expenses which accrue in the action, including

       reasonable counsel fees, which must be paid to plaintiff's counsel unless

       the court awards some part thereof to other counsel for services in the case

       for the common benefit of all the parties; and execution may issue therefor

       as in other cases.



       {¶11} In an action for partition, a trial court is not permitted to make an award of

attorney fees under R.C. 5307.25 unless the services rendered by counsel seeking the

fees were rendered for the common benefit of all the parties. Hawkins v. Hawkins, 11

Ohio Misc.2d 18, 20, 464 N.E.2d 199 (Clermont C.P. 1984), following Young v. Young,

55 Ohio St. 125, 45 N.E. 57 (1896). Further, R.C. 5307.25 requires the attorney fees

“accrue in the action.” A trial court's determination to grant or deny a request for attorney

fees will not be disturbed absent an abuse discretion. Motorist Mut. Ins. Co. v.

Brandenburg, 72 Ohio St.3d 157, 159, 648 N.E.2d 488 (1995). An abuse of discretion

implies that the court's attitude was unreasonable, arbitrary, or unconscionable.

Blakemore v. Blakemore, 5 Ohio St.3d 217, 450 N.E.2d 1140 (1983).

       {¶12} In its April 22, 2021 Judgment Entry, the trial court specifically found:
                  The Court must take into consideration the benefits of the various

          parties and decide the issue “according to equity.” See also Seese v. Clark,

          2016-Ohio-3443 (Fifth District, Delaware County).3

                  The Court finds the action of [Appellee] and [Appellee’s] counsel to

          contest the challenge to the confirmation entry, as well as the motion for

          relief from judgment or motion for stay of the sale constitute a benefit for all

          of the parties and is properly subject to a taxation of costs as set out in

          Section 5307.25 of the Revised Code. Id. at 2.



          {¶13} In this case, the trial court confirmed the sale and ordered the proceeds

distributed to the parties via Judgment Entry filed October 16, 2019. In challenging the

legality of the auction and requesting relief from judgment, Appellant was, in essence,

attempting to undermine the finality of the sale. The parties have a legitimate interest in

having the sale confirmed and the matter concluded. The Ohio Revised Code favors

preserving the finality of judgment once the confirmation of sale is filed. See, R.C.

5721.39(E). The attorney fees Appellee incurred in protecting the finality of the judgment

benefited all of the parties. Further, because Appellant was contesting the sale, any

attorney fees incurred in defending the sale accrued in the action pursuant to R.C.

5307.25. Accordingly, we find the trial court did not abuse its discretion in awarding

attorney fees.

          {¶14} Appellant’s first assignment of error is overruled.

                                                        II


3   Seese v. Clark, 5th Dist. Delaware No. 15 CAE 10 0087, 2016-Ohio-3443.
       {¶15} In his second assignment of error, Appellant asserts the trial court abused

its discretion in awarding the entire amount of attorney fees requested without evidence

of the necessity and reasonable value of the services.

       {¶16} While the entitlement to and amount of attorney fees awarded lies within the

sound discretion of the trial court, it is incumbent upon the party seeking attorney fees to

establish the amount and reasonableness of such fees. Drake v. Menczer (1980), 67 Ohio

App. 2d 122.

       {¶17} Although R. C. 5307.25 permits a trial court to award “reasonable counsel

fees,” the statute requires the trial court, in doing so, have “regard to the interest of the

parties, the benefit each may derive from a partition, and according to equity.” This, of

necessity, requires the objecting party be given notice and the opportunity to be heard.

       {¶18} In Glimcher v. Doppelt (1966), 5 Ohio App.2d 269, this Court addressed an

award of attorney fees pursuant to R.C. 5307.25:



               The statutory provision for allowance of reasonable attorney fees

       means that reasonable attorney fees shall be based upon the actual

       services performed by the attorneys and upon the reasonable value of those

       services. The burden is upon the attorney rendering the services for which

       he is to be compensated to introduce into the record sufficient evidence of

       the services performed to justify reasonable attorney fees in the amount

       awarded. * * *

               Where a judicial determination is required to fix the amount to be

       paid, the determining factor is the reasonable value of the attorney's
      services. This determination cannot be arrived at in a controverted case

      solely by the application of a predetermined formula of percentages of the

      appraised value or of proceeds of sale. * * *

             Further, in a controverted case, to deny to those defendants, from

      whose assets compensation will be deducted and paid, the right to cross-

      examine plaintiff's counsel under oath as to the nature, extent and value of

      his services for which reasonable compensation is to be allowed,

      constitutes error prejudicial to those defendants, the appellants herein. Id.

      at 273 (Emphasis added).



      {¶19} At the February 24, 2020 hearing on Appellee’s Motion for Costs and

Expenses and Oral Hearing, Appellant challenged the amount of the attorney fees

Appellee was requesting, asserting Appellee’s request “should not include all the fees

listed in [her] motion.” Tr. at 5. Although Appellant did not make a specific objection to

the reasonableness and the necessity of the fees requested, we find his comment is

sufficient to challenge the reasonableness and necessity of said fees. Accordingly, we

remand the matter to the trial court for a hearing on the reasonableness and necessity of

the fees which were awarded.

      {¶20} Appellant’s second assignment of error is sustained.
      {¶21} The judgment of the Licking County Court of Common Pleas is affirmed in

part, reversed in part, and remanded for further proceedings consistent with this Opinion

and the law.



By: Hoffman, J.
Baldwin, P.J. and
Delaney, J. concur